DETAILED ACTION
The instant application having Application No. 16/957,979 filed on 6/25/2020 is presented for examination by the examiner.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f).  The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f).  The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “a first calculation block” in Claims 1-3, 5-6, and 8-15; “a second calculation block” in Claims 1-2, 4-7, 10, and 12-15; and “a final calculation block” in Claims 1-15.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

The “final calculation block” is shown as a black box in Figure 1.  However, the designation of a black box to perform a corresponding function fails to qualify as adequate corresponding structure to support a hardware/structural embodiment of a limitation interpreted under 35 U.S.C. 112(f).  See MPEP 2181(II)(B).  Additionally, the term appears in the instant specification, but the description merely restates the corresponding function(s) but provides no structure for the claimed block.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b).
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f); 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
As described above, the disclosure does not provide adequate structure to perform the functions corresponding to the “final calculation block” recited in Claims 1-15.  Therefore, the specification does not describe an invention that achieves the claimed functions with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 16-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

As per Claim 16, it recites determining a position number of a most significant bit, calculating a number of mathematical formulas, initializing and incrementing a counter value k, and performing multiplication or division based on a mathematical comparison with a threshold.
Under Prong One of Step 2A of the USPTO current eligibility guidance, such limitations cover mathematical calculations, relationships, and/or formulas.  See e.g. the mathematical formulas in the claim, Figure 5, and the mathematical formulas and calculations described in the instant specification.  Therefore, the claim includes limitations that fall within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Under Prong Two of Step 2A, this judicial exception is not integrated into a practical application.  The claim additionally recites setting an output value.  However, this step is recited as a general means of outputting data from the abstract idea, and thus fails to impose a meaningful limit on the remaining method steps.  Such data output operations could be attached to any calculation(s) and are necessary for use of the judicial exception, amounting to insignificant extra-solution activity (see MPEP 2106.05(g)).  Accordingly, the abstract idea is not integrated into a practical application because the additional element(s) does not impose any meaningful limits on practicing the abstract idea.  Thus, the claim is directed to an abstract idea.


As per Claim 17, it is rejected under 35 U.S.C. 101 as non-statutory for at least the reasons stated above.  The claim is dependent on Claim 16, but fails to include any additional elements sufficient to amount to significantly more than the judicial exception.  The claim recites further limitations that are abstract mathematical concepts without reciting any additional elements that make the claim any less abstract or that impose meaningful limits on practicing the abstract idea.  Accordingly, Claim 17 is not patent-eligible under 35 U.S.C. 101.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Du et al. (US 7,167,888) – discloses calculating the mathematical power function xa using a combination of a partial table lookup and dual linear interpolation, by calculating a final estimated power function as a weighted average of a direct estimate of power function value, which is separated from final estimated power function value by a direct estimation error value, and an indirect estimate of power function value, which is separated from final estimated power function value by an indirect estimation error value
Felch (US 9,141,131) – discloses performing an exponentiation of an input X using multiple lookup tables, wherein the input X is divided into digit groups and used to index the multiple tables and multiply the table output values

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW SANDIFER whose telephone number is (571)270-5175. The examiner can normally be reached Mon-Fri 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 




/MATTHEW D SANDIFER/            Primary Examiner, Art Unit 2182